Citation Nr: 0521168	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 6 to March 23, 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyene, Wyoming.  The RO denied service connection for 
psoriatic arthritis, left knee, post total knee arthroplasty.


FINDINGS OF FACT

1.  The evidence of record clearly establishes that a left 
knee injury pre-existed service and did not increase in 
severity during service.
 
2.  Left knee arthritis was not manifest during service or 
within one year of separation. 


CONCLUSIONS OF LAW

1.  Left knee injury clearly and unmistakably pre-existed 
service and was not aggravated therein and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).
 
2.  Left knee arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for service connection for left knee disability.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and statement of the 
case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from July 2001, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in June 2003.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2001 specifically described the evidence needed 
to substantiate the claim and informed the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board notes that part of the veteran's service medical 
records were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO contacted 
NPRC in an attempt to locate complete service medical 
records.  Unfortunately, those records were not available.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains private medical records and 
statements from family and friends.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

Factual Background

The veteran's DD-214 shows that he was discharged from 
military service after 18 days of active duty due to a 
physical disability which existed a prior to service and 
where the veteran made the application for the discharge.  

In a letter dated in October 1963, Dr Bear, the veteran's 
physician at the time, reported that his last report had been 
prepared on September 10, 1962.  He noted that the veteran 
continued to have limitation of motion of the left knee, 
effusion and crepitation.  X-ray of the left knee was normal.

Private medical records dated in January 1972 show that the 
veteran was diagnosed with psoriatic arthritis and underwent 
a left geomedic total knee arthroplasty.  In an intake form 
accompanying the records the veteran stated that he had prior 
surgery in 1962.  

In a letter, dated in January 1972, the veteran's former 
supervisor noted that the surgery that the veteran underwent 
in January 1972 was due to an injury from a work related 
accident several years prior when the veteran was employed at 
the Crescent Creamery.

A certificate from the Minnesota Workmen's Compensation 
Commission dated in February 1974 and received in August 2002 
shows that the veteran reported that he was injured in 
October 1959.  The certificate also notes that the veteran 
suffered an injury in September 1962.  Disability began in 
September 1974 and ended in January 1974.  In a statement 
dated in July 2002, the veteran asserts that his left knee 
injury occurred in October 1959 and that he sought treatment 
for it in September 1962.

A certificate from the Minnesota Workmen's Compensation 
Commission dates in February 1974 and received in September 
2003, shows that the veteran acknowledged that he was injured 
in March 1972.  The certificate further shows that the 
veteran began disability in September 1972 which ended in 
March 1972.  The form references dates in 1962.

Private medical records of November 1992 show that the 
veteran underwent a second left total knee arthroplasty.  

In a letter dated in March 2001, the veteran stated that his 
knee gave way during basic training as a consequence of which 
he fell.  He further stated that he was discharged due to his 
knee injury.  

A statement from the veteran's brother dated in April 2001 
states that the veteran injured his knee while in high school 
and it swelled up and required fluid to be drained from it.  
He further stated that the veteran injured his knee again 
while in service, was discharged because of it and underwent 
surgery within months from being discharged.  A statement 
from the veteran's mother dated in May 2001 notes that the 
veteran injured his knee while in high school and was treated 
with cortisone shots and fluid drainage after which the 
veteran was able top return to normal activities.  She 
further noted that the veteran reinjured his knee while in 
training in the military, was discharged due to the injury 
and subsequently had knee surgery.

In a letter dated in September 2003, Dr. M. Pryor, the 
veteran's private physician, stated that the veteran was 
apparently inducted in the military with a prior injury to 
his left knee.  He further stated that the veteran aggravated 
the injury while in service and that he was medically 
discharged due to the aggravation of a pre-existing injury.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis


The veteran asserts that he had a preservice injury that was 
aggravated during service.  He also argues that he did not 
have arthritis until years after service.

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for left knee disability.  The 
Board notes that the veteran's service personnel and medical 
records were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.  
 
 
In this case, there are two separate impairments that need to 
be addressed.  The first is arthritis.  As noted by the 
veteran, there is no evidence of arthritis during service or 
in proximity to separation from service.  Although the 
veteran did not serve 90 days of active duty, and is not 
entitled to a one-year presumption, there is no evidence of 
arthritis within one year of separation from service.  
Rather, there is X-ray evidence clearly establishing that the 
knee was normal in October 1963.  Furthermore, there is no 
competent evidence linking the subsequent development of 
arthritis to the veteran's brief period of service.
 
The veteran does claim that he had an injury prior to service 
and that such injury was aggravated during service.  The 
entrance examination is not available.  Therefore, the 
veteran is entitled to a presumption of soundness.  However, 
that presumption may be rebutted by clear and unmistakable 
evidence that both the disease or injury existed prior to 
service and was not aggravated by service.  In this regard, 
there is an assortment of post service statements reporting a 
preservice injury, without any specifics regarding the nature 
of the condition.  Furthermore, there is a 2003 statement 
from Dr. Prior to the effect that apparently the veteran was 
inducted into service with a history of an injury, that he 
aggravated the knee during basic training and that the 
examining physician stated that there had been aggravation of 
an old injury.

Although a layman is not competent to enter a diagnosis, he 
is competent to report that an injury did occur.  In this 
case, the veteran's repeated statements that there had been 
an injury prior to service are competent and credible in 
part.  The evidence of record clearly and unmistakably 
establishes that a left knee injury preexisted service.  
Furthermore, there is clear and unmistakable evidence that 
the knee injury was not aggravated therein.  In this regard, 
there is no evidence of an increase in pathology or 
disability during the brief period of service.  
Contemporaneous records establish that there was another post 
service injury on September 5, 1962, with disability 
beginning on September 6, 1962.  There are no records of 
treatment immediately following service, until the post-
service injury.  Furthermore, as late as October 1963, X-ray 
examination of the knee was described as normal.  The 
cumulative effect is to establish clear and unmistakable 
evidence that there had been no aggravation during this brief 
period of service.  
 
In regard to the Dr. Prior's statement, the Board finds the 
statement to be unconvincing.  Dr. Prior phrased his most 
positive statements in terms of "apparently" and 
"according to" the veteran.  Thus the opinion is based upon 
history provided by the veteran and the Board finds that the 
history is not reliable.  Furthermore, Dr. Prior is 
remarkably silent in regard to the veteran's post-service 
medical history except to state that the veteran had 
additional problems with the knee.  Again, this diminishes 
the probative value of his opinion.  Although Dr. Prior noted 
that there was no reason to doubt the veracity of the 
matters, the Board is charged with determining credibility 
and probative value. 
 
Lastly, there is another form from the Workman's Compensation 
Commission.  This document has an injury date of October 
1959.  However, the document still establishes that 
disability began on September 6, 1972 and disability ended on 
March 15, 1972.  However, the document still references dates 
in 1962 and the fact that disability ended prior to the start 
dates renders the form of little additional probative value. 

The Board has carefully reviewed all the evidence of record.  
However, there is clear and unmistakable evidence that the 
knee injury preexisted service and was not aggravated 
therein.  Furthermore, the development of post service 
arthritis is unrelated to the veteran's brief period of 
service.  There is no doubt to be resolved.


ORDER

Service connection for left knee disability is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


